Citation Nr: 0028855	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a thoracic spine 
disability (residuals of injury, status post T3-T8 posterior 
spinal fusion), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service





INTRODUCTION

The appellant served on active duty from March 1987 to April 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in 1996 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  As a result of the Board's 
decision/remand of August 1999, only the issue listed on the 
title page remains pending on appeal.


FINDINGS OF FACT

1.  On a VA examination in March 1996, the appellant had 
normal thoracic kyphosis and was diagnosed with status post 
T6 fusion.  The examiner commented that like a normal person, 
the appellant's thoracic spine was relatively immobile and 
did not therefore cause any significant disability once a 
good thoracic kyphosis had been restored, which was the case 
with the appellant.  There is no evidence of treatment for 
this disability in the years after service.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
with regard to this thoracic spine as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The appellant's thoracic spine disability is no more than 
10 percent disabling pursuant to the schedular rating 
standards.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, Part 4, Diagnostic Codes 5285-5291 (1999).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the schedular criteria, consider the 
application of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (title 38, Code of Federal 
Regulations, Sections 4.40 and 4.45 make clear that pain must 
be considered capable of producing compensable disability of 
the joints); Quarles v. Derwinski, 3 Vet. App. 129, 139-40 
(1992) (Board's failure to consider section 4.40 was improper 
when that regulation had been made potentially applicable 
through assertions and issues raised in record).

Accordingly, the Board must consider whether an increased 
schedular rating for the appellant's thoracic spine 
disability may be in order on three bases: (1) pursuant to 
the schedular criteria, i.e., notwithstanding the etiology or 
extent of his pain complaints, if the medical examination 
test results reflect findings which support higher ratings 
pursuant to the delineated schedular criteria; (2) pursuant 
to 38 C.F.R. § 4.40 on the basis of additional functional 
loss due specifically to complaints of pain on use or during 
flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel recently held that the 
Board must consider whether an increased schedular or 
separate rating may be in order pursuant to 38 C.F.R. § 4.59 
on the basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held that the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under 
different diagnoses."  Id.

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2.  The appellant's thoracic spine 
disability is currently rated 10 percent disabling.  His 
service medical records indicate that he sustained injury to 
his thoracic spine in a motor vehicle accident in March 1988.  
While there was some variation in the x-rays findings of 
thoracic spine taken during service, the findings included a 
burst fracture of the T6 vertebra, a lamina fracture of T4, a 
facet fracture of T5, a compression deformity of T7, and 
wedging of one or more mid-thoracic vertebra.  Service 
connection for this disability as well as the other injuries 
he sustained in the 1988 accident was established by rating 
decision in February 1996, although the thoracic spine injury 
was originally rated as a single disability with a cervical 
spine disability.  However, following a VA examination in 
March 1996, the RO issued a rating decision in May 1996 that 
awarded separate ratings for the cervical and thoracic spine 
disabilities, at which time a 10 percent rating under 
Diagnostic Code 5291 was assigned for the thoracic spine 
(described as posterior T3-8 spinal fusion).  Clinical 
findings on this examination were mostly concerned with the 
more disabling cervical spine disability, but with regard to 
the thoracic spine, it was noted that he had normal thoracic 
kyphosis.  He was diagnosed with status post T6 fusion.  The 
examiner commented that like a normal person, the appellant's 
thoracic spine was relatively immobile and did not therefore 
cause any significant disability once a good thoracic 
kyphosis had been restored, which was the case with the 
appellant.  The appellant filed a notice of disagreement in 
response to this rating decision, and this appeal followed.  
He was examined again in June 1997, but this examination also 
focused on his more disabling cervical spine disability.  He 
reported a history of an injury to his thoracic spine with 
Harrington rod placement, and with morning soreness upon 
wakening.  The balance of the findings on the examination 
were limited to the cervical spine.  The Board remanded this 
case in August 1999 for the purpose of obtaining new x-rays 
of the thoracic spine, but the appellant failed to report for 
an examination scheduled on May 15, 2000.  Documents in the 
claims file reflect certification by the private medical 
group (QTC Medical Services) that was to conduct this 
examination that he did not appear on the aforementioned 
scheduled date and they included a copy of the notice of 
examination letter that was sent to his last known address of 
record.  There is no evidence of any inpatient or outpatient 
treatment for the thoracic spine disability since service 
discharge.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to more than a 
10 percent schedular evaluation for this disability.  In 
support this decision, the Board will address in sequential 
order the criteria listed above in the preceding paragraph.

Schedular Criteria, Diagnostic Codes for Disabilities of the 
Spine, 5285-5295

The severity of the appellant's thoracic spine disability is 
ascertained for VA purposes by application of the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999).  A rating greater than that which is currently 
in effect (10 percent) is available if there are residuals of 
a fracture to the vertebra with cord involvement, bedridden 
status, or requiring long leg braces (100 percent), or 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) (60 percent rating) (Code 
5285); if there is complete bony fixation (ankylosis) of the 
spine, either in a favorable (60 percent rating) or 
unfavorable angle (100 percent rating) (Code 5286); or if 
there is unfavorable (30 percent rating) ankylosis of the 
dorsal (thoracic) spine (Code 5288).  With respect to 
Diagnostic Code 5285, cases that fall outside the criteria 
cited above under that code are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.

As noted above, clinical findings on a March 1996 examination 
were mostly concerned with the more disabling cervical spine 
disability, but with regard to the thoracic spine, it was 
noted that he had normal thoracic kyphosis.  He was diagnosed 
with status post T6 fusion.  The examiner commented that like 
a normal person, the appellant's thoracic spine was 
relatively immobile and did not therefore cause any 
significant disability once a good thoracic kyphosis had been 
restored, which was the case with the appellant.  He was 
examined again in June 1997, but this examination also 
focused on his more disabling cervical spine disability.  He 
reported a history of an injury to his thoracic spine with 
Harrington rod placement, and with morning soreness upon 
wakening.  The balance of the findings on the examination 
were limited to the cervical spine.  There is no evidence of 
any inpatient or outpatient treatment for the thoracic spine 
disability since service discharge.  The Board remanded the 
case in August 1999 for new x-rays, but as discussed above, 
the appellant did not show for his examination scheduled by 
QTC Medical Services in May 2000.

According to the Rating Schedule, the Board concludes that a 
higher rating (above 10 percent) is clearly not in order 
pursuant to the schedular criteria as there is no medical 
evidence whatsoever showing that the appellant's thoracic 
spine disability involves (or ever involved, for that matter) 
fracture residuals with cord involvement or without cord 
involvement but with abnormal mobility requiring a neck brace 
(Code 5285); complete bony fixation (ankylosis) of the spine, 
either in a favorable or unfavorable angle (Code 5286); or 
unfavorable ankylosis of the dorsal spine (Code 5288).  He 
was most recently diagnosed with T6 spinal fusion, and there 
is a history of T3-8 spinal fusion from service, but no 
evidence of "complete bony fixation" to support a finding 
that his thoracic spine is clinically ankylosed.  The other 
diagnostic criteria for disabilities of the spine under Codes 
5285-5295 are not applicable here due either to criteria 
limited to unrelated spinal segments (cervical or lumbar 
spines) or because the appellant's 10 percent rating 
presently equals or exceeds potentially applicable diagnostic 
criteria (limitation of motion of the dorsal spine under Code 
5291).  There is no evidence of any traumatic or degenerative 
arthritic involvement, and therefore, higher or separate 
ratings under applicable criteria (Codes 5003, 5010) are not 
for consideration.
38 C.F.R. §§ 4.40, 4.45

The appellant's pain complaints that may be due to his 
thoracic spine disability do not warrant an increased rating 
above the assigned 10 percent schedular level under 38 C.F.R. 
§§ 4.40 and 4.45 because a preponderance of the evidence does 
not substantiate "additional" range-of-motion loss in the 
thoracic spine due to pain on use or during flare-ups, or due 
to weakened movement, excess fatigability, or incoordination.  
Indeed, although it was noted on the March 1996 VA 
examination had normal thoracic kyphosis with no other 
significant findings reported.  On the June 1997 examination, 
he only reported some morning stiffness and it appears that 
his complaints were concerned primarily with his more 
disabling cervical spine disability (now rated 40 percent 
disabling).  Thus, there is no evidence showing 
"additional" functional impairment due to the service-
connected thoracic spine disability which would support 
entitlement to increased disability compensation under 38 
C.F.R. § 4.40.  With respect to weakness and incoordination, 
there is no evidence of record which documents treatment for 
these symptoms in connection with his thoracic injury.  
Accordingly, the Board finds that a preponderance of the 
evidence is against a rating above the assigned 10 percent 
level based on findings of "additional functional loss" in 
the appellant's thoracic spine due to pain complaints or due 
to weakness or incoordination.  VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1996).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath.  However, for 
the reasons discussed above, the Board concludes that the 
assigned 10 percent rating for the appellant's thoracic spine 
disability adequately reflect the level of impairment 
pursuant to the schedular criteria.

The appellant's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the medical 
findings discussed above are more probative of the level of 
disability.  The appellant is not shown to be qualified to 
render a medical diagnosis or opinion.  Hence, his views as 
to the etiology of his pain complaints and/or the extent of 
functional impairment in his thoracic spine disability vis-à-
vis his other disorders of the cervical and lumbar spines are 
specifically outweighed by the medical evidence of record 
cited above.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation in this case is not 
inadequate.  As fully detailed above, the evidence reflects 
that the appellant's thoracic spine disability is rated 10 
percent disabling; however, it does not appear that the 
appellant has an "exceptional or unusual" disability.  The 
Board finds no evidence of an exceptional disability picture 
as manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the appellant has required 
hospitalization in the remote or recent past since service 
discharge for his thoracic spine disability.  In addition, 
there is no recent record of in/outpatient treatment for his 
disability.  Hence, it does not appear that he has an 
exceptional disability manifested by frequent 
hospitalizations.  There is no evidence of record which shows 
that he is not working or cannot work due to the thoracic 
spine disability.  Thus, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to 
this disability.  In the absence of any evidence which 
reflects that this disability is exceptional or unusual such 
that the regular schedular criteria are inadequate to rate 
it, an extraschedular rating on the basis of employment 
handicap is not in order.

Other Considerations

With respect to the appellant's claim addressed above, and 
for the reasons discussed pertinent thereto (preponderance of 
evidence against a rating higher than 10 percent), the Board 
finds that the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulation.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

An increased rating for the appellant's thoracic spine 
disability is denied.


		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

